*667MEMORANDUM **
Pedro Morales-Noriega appeals the judgment of conviction pursuant to his guilty plea to reentry after deportation subsequent to an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). His attorney has filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he can identify no issues for review.
Our examination of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates there are no issues for review. Accordingly, counsel’s motion to withdraw is GRANTED.
We remand for the limited purpose of directing the district court to amend the judgment to reflect a conviction under 8 U.S.C. § 1326(a) only. See United States v. Herrera-Blanco, 232 F.3d 715 (9th Cir.2000) (sua sponte remanding to the district court with directions to correct the judgment of conviction to exclude a reference to 8 U.S.C. § 1326(b)(2)).
AFFIRMED in part and REMANDED in part.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.